Case 2:21-cv-14001-JEM Document 1-2 Entered on FLSD Docket 01/04/2021 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                     FORT PIERCE

                                             CASE NO.:

  YOLANDA WOODS,
  AS THE PERSONAL REPRESENTATIVE
  OF THE ESTATE OF ALTERIA WOODS,

  V.

  CHRISTOPHER REEVE, PAT WHITE,
  AND RICK SARCINELLO,
  IN THEIR INDIVIDUAL CAPACITIES,

        Defendants.
  ____________________________/

                                SUMMONS IN A CIVIL ACTION

  TO: RICK SARCINELLO
      Indian River Shores Police
      6001 N A1A
      Indian River Shores, FL 32964

          A lawsuit has been filed against you. Within 21 days after service of this summons on
  you (not counting the day you received it) — or 60 days if you are the United States or a United
  States agency, or an officer or employee of the United States described in Fed. R. Civ. P. 12
  (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion
  under Rule 12 of the Federal Rules of Civil Procedure. The answer or motion must be served on
  the plaintiff or plaintiff’s attorney, whose name and address are:

                                   MARY SHERRIS, ESQUIRE
                                    Florida Bar Number: 0138134
                                          Sherris Legal, P.A.
                                121 South Orange Avenue, Suite 1270
                                         Orlando, FL 32801

   If you fail to respond, judgment by default will be entered against you for the relief demanded in
  the complaint. You also must file your answer or motion with the court.
                                                                CLERK OF COURT


  Date:
                                                              Signature of Clerk or Deputy Clerk
